DETAILED ACTION
Election
Applicant’s election without traverse of Group I, Species AI, Species AII, and Species AIII in the reply filed on October 17, 2022, is acknowledged. Claims 4, 8, and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onoe et al., US 6,270,839.
Claim 1: Onoe provides a preform comprising a support phase (3) and a solid sublimation material (2) including a plurality of channels (21) (Fig. 3). The sublimation material surrounds at least a portion of the support phase (1, 59ff).
Claim 2: The sublimation material may be pressed powder (1, 42-54).
Claim 3: Metal wires constitute the support phase (1, 42-44). 
Claim 9: As shown by Figure 2, the raised termini of the metal wires form a series of grooves on the preform’s surface.
Claim 10: In addition to the preform of claim 1, Onoe provides an ampule body (1) having a vapor outlet port (6), wherein the body contains at least one sublimation preform (Fig. 1).
Claim 11: As delineated by Figure 1, Onoe’s ampule comprises a gas inlet (4). 
Claim 12: Tautologically, a single preform will include the “same” material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Onoe in view of Eldridge et al., US 2019/0186003.
Claims 5-6: Onoe does not provide a foil at a surface of the preform; rather, the preforms (2) are disposed within a tray (32) (Fig. 4). Eldridge similarly disposes a solid precursor within a tray (122), yet further attests that said tray may be formed of a heat-conducting material like aluminum (Figs. 1A, 1C; [0022]). It is the understanding of the Office that a solid precursor provided with a heat-conducting metal foil on its surface, on the one hand, and a solid precursor disposed against a heat-conducting metal tray, on the other hand, constitute equivalent means by which to conduct heat through the precursor so as to promote sublimation, whereby the selection of either alternative is within the scope of ordinary skill.
Claim 13: As shown by Figure 1C of Eldridge, the through-tubes (130) of the adjacent trays are staggered, thereby lengthening the flow path and increasing the residency time of the carrier gas which, in turn, promotes sublimation. As Onoe simply forms grooves within the preform rather than providing a tray with through-tubes, one would be motivated to simply stagger the grooves of the adjacent preforms to achieve the same effect. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Onoe in view of Sasagawa, US 2014/0174955.
Onoe is silent regarding the content of the preform. In supplementation, Sasagawa provides an ampule comprising a set of stacked, solid precursors (114) ready for sublimation (Fig. 3). Among several alternatives, Sasagawa names aluminum chloride as an appropriate solid precursor for the purpose of sublimation. It would have been obvious to avail an aluminum chloride preform, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125, USPQ 416).
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Tasaki et al., US 6,149,975. Tasaki teaches an ampule for delivery of a vapor, comprising an ampule body (2) having a vapor outlet port (5), wherein the body defines an internal space containing at least one sublimation preform (6) (3, 36-49; Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/     Primary Examiner, Art Unit 1716